Citation Nr: 1731054	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a dental disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel. 



INTRODUCTION

The Veteran had active duty service from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Board hearing before a Veteran's Law Judge when he filed an October 2012 Substantive Appeal, VA Form 9.  After initially failing to appear for his June 2017 hearing, the Veteran was informed of a scheduled July 2017 hearing.  The Veteran canceled the scheduled hearing and has not requested that such be rescheduled. 

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's tinnitus is related to his active military service.  

2.  There is no dental disability manifested by loss of teeth that has been shown to be related to any damage to the jaw during service.


CONCLUSION OF LAW

1.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  Service connection for compensation purposes for a dental disorder manifested by loss of teeth is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the June 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus

The Veteran indicated that he served as a tank mechanic during his time in service.  He spent all of his time in the field in different types of combat-ready exercises, alerts, and field operations.  The Veteran stated that he was exposed to various small arms fire, artillery, aircrafts, gunships, and tanks, but was never issued nor wore hearing protection.  As a result, the Veteran stated he developed a chronic ringing in his ears.  

In February 2012, the Veteran received a VA examination for tinnitus.  Although he was uncertain when it began, the Veteran estimated that his tinnitus started approximately 30 years earlier.   The examiner reviewed the Veteran's file and found that his hearing loss was at least as likely as not a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner also concluded that tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner found that the service medical records were void of tinnitus complaints, and the Veteran did not report a specific event relating to the onset of tinnitus.  As a result, the examiner concluded that the Veteran's tinnitus was related to the same etiology as the hearing loss.  

As a preliminary matter, the Board notes that the Veteran is competent to diagnose tinnitus, i.e., ringing of the ears, on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Veteran stated that he suffers from tinnitus and he remembers that he developed a chronic ringing in his ears because of the sounds, noises, blasts, and explosions he encountered in service.  Given the statements from the Veteran, the Board finds that the Veteran's assertions of tinnitus dating back to active service are credible.  Thus, the Veteran's statements, combined with his significant in-service noise exposure as a tank mechanic, establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Board acknowledges that the February 2012 VA examiner opined that the Veteran's tinnitus is not related to military service essentially based on negative service treatment records.  However, this cannot be the sole basis for a negative opinion and the Veteran's statements have been consistent as to the onset of his tinnitus in service.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his tinnitus.  In this regard, the Board emphasizes that tinnitus is a completely subjective condition.

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2016). 

Dental Disability

Under current legal authority, VA compensation benefits are only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disorder, to include loss of teeth, is not warranted.  The Veteran submits that he lost his front teeth when he was hit in the mouth during service. He was fitted with false teeth, but advances that he still has a gap in the front of his mouth. Unfortunately, this evidence is not enough, by itself, to warrant service connection for a dental disorder, to include loss of teeth, for compensation purposes.  

The Board readily acknowledges the Veteran's competent, credible statement with regards to the type of dental injury he sustained while in service.  However, even accepting that such trauma occurred, in order to get service connected for a dental disorder, to include loss of teeth, for compensation purposes as due to trauma, there would have to be evidence of damage to the jaw, and no such evidence has been shown or alleged.  

In sum, as there is no showing that any current dental disorder, to include loss of teeth, is related to damage to the jaw that occurred during service, a claim for any other dental condition must also be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for tinnitus is granted.

Service connection for a dental disorder, for compensation purposes, is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  A clinical evaluation conducted at entrance noted that the Veteran's ears were normal, and his hearing appears to have received a "1" on the PULHES physical profile.  Although the Veteran's audiogram did not specify which test was used, based on the test results, the Board will assume that the examiner used the ISO-ANSI standard.  

The Veteran received another audiological examination at separation, and the Board will assume that the examiner used the ASA standard.  If the results are converted to ISO-ANSI, the Veteran's hearing improved or stayed the same except for a slight decrease of 10 decibels on the right and 15 decibels on the left at the 500 Hz threshold between entrance and separation.  As such, this interpretation of the entrance and separation examination is clearly more favorable to the Veteran, and needs to be taken into account in the further development of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed bilateral hearing loss is due to an event or incident of the Veteran's period of active service.  For purposes of this opinion, the examiner should assume that the Veteran experienced acoustic trauma during service.

The examiner should specifically comment on the significance, if any, of the threshold shift that occurred at 500 Hertz between the 1965 entrance examination and the 1968 separation examination (a slight decrease of 10 decibels on the right and 15 decibels on the left).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


